Citation Nr: 1206693	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-24 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Entitlement to a higher initial disability rating residuals of left shoulder dislocation, evaluated as 10 percent disabling from September 26, 1998, to June 12, 2007; and 20 percent disabling from September 1, 2007, to October 22, 2008, and since February 1, 2009.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1994 to September 1998.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey.  The RO granted service connection for residuals of left shoulder dislocation in June 1999, at which time a 10 percent disability rating was assigned, effective as of September 26, 1998.  The Veteran did not submit a notice of disagreement with this decision, but in February 2000, the RO received VA outpatient treatment records dated from August 1999 to January 2000 that contained new and material evidence in that they showed worsening of the left shoulder disability.  New and material evidence received within the appeal period after a VA decision, is considered to have been received in conjunction with the claim that gave rise to that decision.  38 C.F.R. § 3.156(b) (2011).  If the earlier claim is not readjudicated, the claim remains pending.  Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives new and material evidence within one year of a rating decision, 38 C.F.R. § 3.156(b) (2011) requires any subsequent decision to relate back to the original claim.  Id. at 251-52.  Thus, with respect to the June 1999 rating action is the proper rating decision on appeal.

The Board also notes that the Veteran has been awarded a Temporary Total Disability Rating for the service-connected left shoulder disability from June 13, 2007, to August 31, 2007, and from October 23, 2008, to January 31, 2009.  As the Veteran's disability has been rated at the maximum schedular rating during this period, the Board will not address entitlement to an increased disability rating during these periods.

In September 2010, the Veteran and his spouse testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in November 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

In the November 2010 Remand, the Board indicated that the Veteran had also raised a claim for compensation under the provisions of 38 U.S.C. § 1151, for injuries incurred during left shoulder surgery performed by VA.  The RO provided the Veteran appropriate notice regarding this claim in May 2008, to which the Veteran responded, but the RO had not yet adjudicated the claim.  His testimony and statements by his representative were also viewed as raising a claim for service connection for a left hand disability secondary to the shoulder disability.  The claims were referred to the agency of original jurisdiction for initial adjudication.  It is unclear that further action has been taken by the RO on these additional issues raised by the Veteran.  As such, the claims are, once again, referred to the agency of original jurisdiction for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to an initial rating in excess of 30 percent for residuals of left shoulder dislocation beginning May 16, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From September 26, 1998, to June 12, 2007, September 1, 2007, to October 22, 2008, and since February 1, 2009, the Veteran's left shoulder disability was manifested by frequent episodes of dislocation with severe pain and limited range of motion.


CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating for service-connected residuals of left shoulder dislocation, from September 26, 1998, to June 12, 2007, and from September 1, 2007, to October 22, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71 Diagnostic Codes 5201, 5202 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As noted above, this is an appeal arising from a grant of service connection in a July 1999 rating decision; as such the claim is substantiated and further VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

In its previous remand the Board sought to obtain records or private treatment reported by the Veteran.  The AMC complied with the Board's instruction by sending him a release to obtain those records, but it does not appear that the Veteran returned the release.  VA is only obligated to seek records for which necessary releases are provided.  38 C.F.R. § 3.159(c)(1)(ii) (2011).  The Board also instructed that if the Veteran had undergone an MRI, these records should be referred to the previous VA examiner, or substitute, for review.  The Veteran submitted reports of a July 2011 MRI, but this pertained to the cervical spine and was not reviewed by the VA examiner.  A February 2011 study of the shoulder was referred to a VA examiner for review later that month.  A supplemental statement of the case was then issued.  The AMC thereby complied with the remand instructions.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

The medical evidence of record, to include a May 2010 VA examination report, confirms that the Veteran is left hand dominant.  His left shoulder disability has been rated pursuant to Diagnostic Code 5201 which provides rating criteria for limitation of arm motion.  Under this diagnostic code, a 20 percent disability rating is assigned for motion of the arm limited at the shoulder level.  A 30 percent disability rating is assigned for the major arm that is limited midway between the side and shoulder level (between 45 and 90 degrees).  The maximum 40 percent disability rating is assigned for the major arm that is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011). 

In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2011).  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In addition, Diagnostic Code 5202 provides the rating criteria for impairment of the humerus.  Under this diagnostic code provision, a 20 percent disability rating is warranted for malunion of the humerus of the major arm with moderate deformity, or if there are infrequent episodes of dislocation of the major shoulder and guarding of arm movement at the shoulder level.  A 30 percent disability rating is warranted for malunion of the humerus of the major arm with marked deformity, or if there are frequent episodes of dislocation of the major shoulder and guarding of all arm movements.  Where there is a fibrous union of the humerus in the major extremity, a 50 percent disability rating is contemplated.  Nonunion of the humerus (false flail joint) of the major extremity warrants assignment of a 60 percent disability rating, and a loss of the head of the humerus (flail shoulder) of the major extremity warrants assignment of an 80 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).

Left shoulder disability from September 26, 1998, to 
June 12, 2007, and from September 1, 2007, to October 22, 2008

VA outpatient treatment records dated from August 1999 to June 2007 show intermittent treatment for symptoms associated with the Veteran's left shoulder disability.  In August 1999, diagnostic testing revealed that the left shoulder had slight osteoarthritic changes in the left glenohumeral joint.

In October 1999, the Veteran was said to have recurrent dislocation of the left shoulder, initially while in service.  It was indicated that the shoulder would pop out frequently and would interfere with daily living.  A magnetic resonance imaging (MRI) study dated in November 1999 revealed a Hill-Sachs deformity with the destruction of the anterior labrum; abnormal signal dorsal to the rotator cuff tendon within the substance of the supraspinatus which may represent tendinopathy rather than a tear; and acromioclavicular joint disease.  

From February 2001 to December 2006, the Veteran reported continued left shoulder pain.  He described severe pain, limited range of motion, and recurrent dislocation.  He denied any numbness.

VA medical record dated in May 2007 shows that the Veteran had a history of recurrent left shoulder dislocation secondary to in-service injury.  On June 13, 2007, he underwent a left shoulder arthroscopic Bankart repair.

A medical record from Atlantic Diagnostics, L.L.C., dated in November 2007, shows that an arthrogram of the left shoulder was within normal limits.  A MRI study revealed an impression as follows:

(1) Contrast extends through the superior labrum consistent with a superior labral tear.  There are changes of the anterior lambrum suggestive of previous Bankart repair.  A recurrent Bankart lesion was not suspected.

(2) Some mild signal changes of the supraspinatus tendon felt to represent mild changes of the tendonitis and possibly a tiny partial undersurface tear, but no evidence of a full thickness tear.  No evidence for rotator cuff muscle belly atrophy.  Mild degenerative changes of the acromioclavicular joint.  Slightly redundant anterior joint capsule.  Old Hill-Sachs defect.  No intra-articular bodies identified.  The MRI arthrogram of the left shoulder was otherwise unremarkable.

VA outpatient treatment records dated in December 2007 show that there was minimal deltoid atrophy compared to the contralateral side, and there was no acromioclavicular tenderness.  Glenohumeral range of motion was forward flexion to 90 degrees, abduction to 80 degrees, external rotation to 75 degrees, and internal rotation to 50 degrees.  Motor strength was 4/5.

A VA examination report dated in April 2008 shows that the Veteran reported continuing to work as a truck driver wherein he was able to perform his job duties despite constant pain.  He would not use a brace and did not have additional limitation following flare ups or repetitive motion.   Physical examination revealed that there was no gross deformity of the left shoulder.  There was tenderness to palpation over the anterior aspect of the shoulder and the acromioclavicular joint.  

Range of motion was measured as flexion to 100 degrees with pain between 90 and 100 degrees, active abduction to 85 degrees with pain at the end of motion.   Following five repetitions on range of motion, the pain and range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  There was positive impingement sign, apprehension, and relocations tests.  Empty can test was negative.  Rotator cuff strength was 5/5.  The impression was chronic left shoulder pain, likely secondary to a combination of superior labral tear and tendinitis of the supraspinatus.

Records dated in October 2008, from C. D. J., M.D., show that the Veteran underwent additional left shoulder surgery.

During the September 2010 video hearing, the Veteran testified that following the June 2007 procedure, his left shoulder was still dislocated, that he could not move it, and that he was in more pain than he had been prior to the surgery.  He added that he had undergone subsequent corrective surgery with Dr. J. in October 2008.  

In light of this evidence, the Board finds that entitlement to an initial disability rating of 30 percent, from September 26, 1998, to June 12, 2007, from September 1, 2007, to October 22, 2008, and since February 1, 2009 is warranted for the left shoulder disability.  The outpatient treatment records early in this period explicitly report frequent dislocations.  While the Veteran underwent corrective surgery in June 2007 and September 2008, it appears that his left shoulder remained symptomatic.  This was reiterated during his September 2010 video hearing during which he stated that the left shoulder was still dislocating.  Examination reports do not specifically comment on dislocation, but the April 2008 report noted positive relocation and apprehension tests.  These tests are indicators of instability and dislocation.  The May 2010 examiner noted that these tests were "equivocal".  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating have been met throughout the appeal period, except when he was in receipt of temporary total ratings.

As such, the Board finds that the criteria for a 30 percent disability rating under Diagnostic Code 5202 have been met during the periods prior to May 16, 2010.

A disability rating greater than 30 percent would be available if left arm motion was limited to 25 degrees from the side.  The VA examination reports show that the Veteran was able to bring the arm to approximately shoulder level or slightly higher.  Motion was not further limited by functional factors.  Mitchell, DeLuca; 38 C.F.R. §§ 4.40, 4.45.  As such, the evidence is against a higher rating under Diagnostic Code 5201 prior to May 16, 2010.  

Similarly, the diagnostic studies did not show fibrous union of the humerus, nonunion of the humerus, or a loss of the head of the humerus so as to warrant a disability rating higher than 30 percent under Diagnostic Code 5202.  Additionally, the medical evidence also does not show that the Veteran had any dislocation, nonunion of, or malunion of the clavicle or scapula; or ankylosis of the scapulohumeral articulation, so as to warrant a disability rating higher than 30 percent under Diagnostic Codes 5203 or 5200.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's left shoulder disability prior to February 1, 2009, does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The Veteran's left shoulder disability is manifested by limitation of motion, pain, and dislocations.  These symptoms are contemplated by the rating schedule.  The Veteran did testify that his job duties had changed due to his shoulder disability, that he had used up all of his sick leave, and that he was studying so as to be qualified to transition to employment requiring less physical activity.  The rating schedule is meant to compensate for considerable time lost from work consistent with the assigned rating.  38 C.F.R. § 4.1 (2011).  Hence, the Veteran has reported impacts that are contemplated by the rating schedule.  Accordingly, the claim will not be referred for extra-schedular consideration for the period prior to May 16, 2010. 

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence indicates that the Veteran continues to be gainfully employed.  He has not claimed that his service connected disability has prevented him from maintaining or obtaining gainful employment, and there is no other evidence to this effect.  As there is no evidence of unemployability prior to May 16, 2010, the question of entitlement to a TDIU is not raised under Roberson and Rice.


ORDER

An initial 30 percent disability rating for residuals of left shoulder dislocation, from September 26, 1998, to June 12, 2007, from September 1, 2007, to October 22, 2008, and since February 1, 2009 is granted.



REMAND

During the September 2010 video hearing, the Veteran, in pertinent part, described that he had no left arm muscle tone at all, and that the left upper extremity was atrophied.  He also described increasing symptomatology.  

A February 2011, MRI study also suggests that the left shoulder disability may have worsened since the last examination on May 15, 2010.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an examination to address the current severity of his service-connected left shoulder disability, to include any residual muscle and scar disability.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must indicate that the claims file was reviewed.  

All indicated studies, including range of motion studies in degrees, must be performed.  

The extent of any incoordination, weakened movement excess fatigability, pain, and flare-ups should be noted.  These determinations should be expressed in terms of the additional limitation of motion due to these factors.  

The examiner should also comment as to whether there is ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece); whether there is loss of the head of the humerus, nonunion of the humerus, or fibrous union.

The examiner should identify all manifestations of any residual scars of the left shoulder.  The examiner should provide a description of any scar found on examination, to include the following: the size of the scar in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated.

The examiner should comment on the impact of the left shoulder disability, if any, on employment and activities of daily life.

2.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


